MEMORANDUM **
Jose Guadalupe Rodriguez-Sanchez appeals his conviction and 8-month sentence imposed following his guilty plea conviction for importation of marijuana, in violation of 21 U.S.C. §§ 952 & 960. We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291. We affirm.
*952Rodriguez-Sanchez lacks standing to challenge the district court’s calculation of his sentence because he has completed serving his sentence. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999); see also United States v. Johnson, 529 U.S. 53, 54, 120 S.Ct. 1114, 146 L.Ed.2d 39 (2000) (holding that time served in excess of prison sentence is not credited to the supervised release term).
Rodriguez-Sanchez’s contention that sections 952 and 960 are facially unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is foreclosed by our decisions in United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002) and United States v. Mendoza-Paz, 286 F.3d 1104,1110 (9th Cir.2002).
Rodriguez-Sanchez’s contention that the Supreme Court’s decision in Harris v. United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002), overruled the decisions in Varela-Rivera and Mendoza-Paz is foreclosed by United States v. Hernandez, 322 F.3d 592 (9th Cir.2003).
Rodriguez-Sanchez’s contention that the district court should have dismissed the indictment because it failed to allege mens rea as to quantity and type of controlled substance is foreclosed by United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002) (holding that Apprendi did not change the long-established rule that the government need not prove that the defendant charged with importing qr possessing controlled substance had knowledge of the type and amount of controlled substance), cert. denied, — U.S. —, 123 S.Ct. 572, 154 L.Ed.2d 458 (2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.